Fourth Court of Appeals
                                            San Antonio, Texas
                                                    August 5, 2019

                                                  No. 04-19-00528-CV

                                    IN RE John EBIN and Joyce O’Connor

                                         Original Mandamus Proceeding 1

                                                       ORDER

Sitting:            Sandee Bryan Marion, Chief Justice 2
                    Rebeca C. Martinez, Justice
                    Patricia O. Alvarez, Justice

        On August 5, 2019, relators filed a petition for writ of mandamus and a motion for stay
pending final resolution of the petition for writ of mandamus. Relators’ request for a stay is
GRANTED. All proceedings in the underlying case are STAYED pending final resolution of the
petition for writ of mandamus.

      Relators are ORDERED to file the reporter’s record from the hearing held on August 1,
2019 no later than August 15, 2019.

        This court believes a serious question concerning the mandamus relief sought requires
further consideration. See TEX. R. APP. P. 52.8(b). The respondent and real parties in interest
may file a response to the petition for writ of mandamus in this court no later than fifteen days
from the date the above-referenced reporter’s record is filed. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on August 5, 2019.
                                                                       PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court



1
  This proceeding arises out of Cause No. 17365B, styled Joyce R. O’Connor and John C. Ebin v. USAA Casualty
Insurance Co. and Kimberly Schaeffer, pending in the 198th Judicial District Court, Kerr County, Texas, the
Honorable Rex Emerson presiding.
2
    Chief Justice Marion dissents to the order.